DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/2021 has been entered.

Response to Amendment
	The amendment filed on 9/1/2021 has been entered.  Claims 1, 10-13, and 15-25 are pending in the application.  Claims 2-9 and 14 are cancelled.  Claims 20-25 are new.  The amendments to the claims overcome each and every objection previously set forth in the Final Office Action mailed on 6/1/2021.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other Paragraph [0061] of the Specification contains references not listed on an IDS.

Claim Objections
Claims 1, 12-13, 17, and 23 are objected to because of the following informalities:  
-Claim 1, line 6: please correct “the plurality of the inside of the needles” to “an inside of each of the plurality of needles”
-Claim 12, line 2: please correct “a needle base” to “a base of each of the plurality of needles”
-Claim 13, line 6: please correct “the plurality of the inside of the needles” to “an inside of each of the plurality of needles”
-Claim 17, line 2: please correct “a needle base” to “a base of each of the plurality of needles”
-Claim 23, line 2: please correct “a needle base” to “a base of each of the plurality of needles”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the water-soluble polymer-dissolved solution" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the Examiner interprets “the water-soluble polymer-dissolved solution containing a drug” to mean “a dissolved solution containing the water-soluble polymer of the plurality of needles, the water-soluble polymer of the sheet, and a drug”.
Claims 21-25 are rejected due to their dependency on rejected claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 10, 12-13, 15, 17-21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (WO 2015/194260 A1).
Regarding claim 1, Kato discloses a microneedle array (microneedle unit 10, see Figs. 5-7) comprising:
	a sheet (support portion 12 and substrate 21); and
	a plurality of needles (protrusions 22) which are present on an upper surface (substrate 21) of the sheet (support portion 12 and substrate 21),
	wherein the plurality of needles (protrusions 22) contains a water-soluble polymer (see attached translation of Kato par. [0060] and [0062]),
	the sheet (support portion 12 and substrate 21) contains a water-soluble polymer (see attached translation of Kato par. [0060] and [0062], substrate 21 is a water-soluble polymer),
	the plurality of the inside of the needles (protrusions 22) contains a drug (see attached translation of Kato par. [0063]),
	a lower surface (support portion 12) of the sheet (support portion 12 and substrate 21) is a surface that is convex or concave toward the upper surface (substrate 21) (see attached translation of Kato par. [0024], Figs. 5-7),
	the upper surface (substrate 21) and the lower surface (support portion 12) of the sheet (support portion 12 and substrate 21) are curved in a same direction (see Figs. 5-7),

	the sheet (support portion 12 and substrate 21) has a central portion (portion of substrate 21 where protrusions 22 are formed, see Figs. 5-7), which is a region where the plurality of needles (protrusions 22) are formed, and an end portion (portion surrounding substrate 21 where protrusions 22 are not formed, see Figs. 5-7) (see annotated Fig. 6 below),
	the sheet (support portion 12 and substrate 21) has a curved surface shape on the upper surface (substrate 21) and the lower surface (support portion 12) (see Figs. 5-7, see attached translation of Kato par. [0024]).
	However, Kato fails to explicitly state that an average film thickness of the end portion is 0.3 to 0.9 times an average film thickness of the central portion, the average film thickness of the central portion is in a range of 100 um to 300 um, and an absolute value of a deformation height of the curved surface shape is in a range of 1 um to 300 um.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the microneedle array of Kato to include that an average film thickness of the end portion is 0.3 to 0.9 times an average film thickness of the central portion, the average film thickness of the central portion is in a range of 100 um to 300 um, and the absolute value of the deformation height of the curved surface is in a range of 1 um to 300 um since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e., that Kato discloses 
Further, it would have been an obvious matter of design choice to modify Kato to include the average film thickness of the end portion being 0.3 to 0.9 times the average film thickness of the central portion since applicant has not disclosed that this ratio solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with or without this limitation. Furthermore, absent a teaching as to the criticality of this ratio, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to the particular arrangement.

    PNG
    media_image1.png
    375
    738
    media_image1.png
    Greyscale


Regarding claim 10, modified Kato teaches the microneedle array according to claim 1 substantially as claimed.  Kato further teaches wherein the drug is one or more 

	Regarding claim 12, modified Kato teaches the microneedle array according to claim 1 substantially as claimed.  Kato further teaches wherein the water-soluble polymer of a needle base (protrusions 22) and the water-soluble polymer of the sheet (support portion 12 and substrate 21) are the same as each other (see attached translation of Kato par. [0061]).

Regarding claim 13, Kato discloses a microneedle array (microneedle unit 10, see Figs. 5-7) comprising:
	a sheet (support portion 12 and substrate 21); and
	a plurality of needles (protrusions 22) which are present on an upper surface (substrate 21) of the sheet (support portion 12 and substrate 21),
	wherein the plurality of needles (protrusions 22) contains a water-soluble polymer (see attached translation of Kato par. [0060] and [0062]),
	the sheet (support portion 12 and substrate 21) contains a water-soluble polymer (see attached translation of Kato par. [0060] and [0062], substrate 21 is a water-soluble polymer),
	the plurality of the inside of the needles (protrusions 22) contains a drug (see attached translation of Kato par. [0063]),

	the upper surface (substrate 21) and the lower surface (support portion 12) of the sheet (support portion 12 and substrate 21) are curved in a same direction (see Figs. 5-7),
	an average film thickness of the sheet (support portion 12 and substrate 21) is from the upper surface (substrate 21) to the lower surface (support portion 12) (see Figs. 5-7, see annotated Fig. 6 above),
	the sheet (support portion 12 and substrate 21) has a central portion (portion of substrate 21 where protrusions 22 are formed, see Figs. 5-7), which is a region where the plurality of needles (protrusions 22) are formed, and an end portion (portion surrounding substrate 21 where protrusions 22 are not formed, see Figs. 5-7) (see annotated Fig. 6 above).
	However, Kato fails to explicitly state that an average film thickness of the end portion is 0.3 to 0.9 times an average film thickness of the central portion, and the average film thickness of the central portion is in a range of 100 um to 300 um.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the microneedle array of Kato to include that an average film thickness of the end portion is 0.3 to 0.9 times an average film thickness of the central portion, and the average film thickness of the central portion is in a range of 100 um to 300 um since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e., that Kato discloses central and 
Further, it would have been an obvious matter of design choice to modify Kato to include the average film thickness of the end portion being 0.3 to 0.9 times the average film thickness of the central portion since applicant has not disclosed that this ratio solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with or without this limitation. Furthermore, absent a teaching as to the criticality of this ratio, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to the particular arrangement.

Regarding claim 15, modified Kato teaches the microneedle array according to claim 13 substantially as claimed.  Kato further teaches wherein the drug is one or more selected from a peptide hormone, a vaccine, and an adjuvant (see attached translation of Kato par. [0063]).

	Regarding claim 17, modified Kato teaches the microneedle array according to claim 13 substantially as claimed.  Kato further teaches wherein the water-soluble polymer of a needle base (protrusions 22) and the water-soluble polymer of the sheet (support portion 12 and substrate 21) are the same as each other (see attached translation of Kato par. [0061]).

Regarding claim 18, modified Kato teaches the microneedle array according to claim 13 substantially as claimed.  Kato further teaches wherein the sheet (support portion 12 and substrate 21) has a curved surface shape on the upper surface (substrate 21) and a curved surface shape on the lower surface (support portion 12) (see Figs. 5-7, see attached translation of Kato par. [0024]).

	Regarding claim 19, modified Kato teaches the microneedle array according to claim 13 substantially as claimed.  However, modified Kato fails to explicitly state that an absolute value of a deformation height of a curvature of the upper surface and the lower surface is in a range of 1 um to 300 um.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the microneedle array of modified Kato to include that an absolute value of the deformation height of a curvature of the upper surface and the lower surface is in a range of 1 um to 300 um since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e., that Kato teaches a deformation height of a curvature of the upper surface and the lower surface (see annotated Fig. 6 above)), discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II).

Regarding claim 20, Kato discloses a microneedle array (microneedle unit 10, see Figs. 5-7) comprising:
	a sheet (support portion 12 and substrate 21); and

	wherein the plurality of needles (protrusions 22) contains a water-soluble polymer (see attached translation of Kato par. [0060] and [0062]),
	the sheet (support portion 12 and substrate 21) contains a water-soluble polymer (see attached translation of Kato par. [0060] and [0062], substrate 21 is a water-soluble polymer),
	the plurality of needles (protrusions 22) are formed by drying and solidifying the water-soluble polymer dissolved solution containing a drug (see attached translation of Kato par. [0060], [0062]-[0063], and [0079]),
	a lower surface (support portion 12) of the sheet (support portion 12 and substrate 21) is a surface that is convex or concave toward the upper surface (substrate 21) (see attached translation of Kato par. [0024], Figs. 5-7),
	the upper surface (substrate 21) and the lower surface (support portion 12) of the sheet (support portion 12 and substrate 21) are curved in a same direction (see Figs. 5-7),
	an average film thickness of the sheet (support portion 12 and substrate 21) is from the upper surface (substrate 21) to the lower surface (support portion 12) (see Figs. 5-7, see annotated Fig. 6 above),
	the sheet (support portion 12 and substrate 21) has a central portion (portion of substrate 21 where protrusions 22 are formed, see Figs. 5-7), which is a region where the plurality of needles (protrusions 22) are formed, and an end portion (portion 
	However, Kato fails to explicitly state that an average film thickness of the end portion is 0.3 to 0.9 times an average film thickness of the central portion, and the average film thickness of the central portion is in a range of 100 um to 300 um.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the microneedle array of Kato to include that an average film thickness of the end portion is 0.3 to 0.9 times an average film thickness of the central portion, and the average film thickness of the central portion is in a range of 100 um to 300 um since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e., that Kato discloses central and end portions which have average film thicknesses (see Figs. 5-7)), discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II).
Further, it would have been an obvious matter of design choice to modify Kato to include the average film thickness of the end portion being 0.3 to 0.9 times the average film thickness of the central portion since applicant has not disclosed that this ratio solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with or without this limitation. Furthermore, absent a teaching as to the criticality of this ratio, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to the particular arrangement.

Regarding claim 21, modified Kato teaches the microneedle array according to claim 20 substantially as claimed.  Kato further teaches wherein the drug is one or more selected from a peptide hormone, a vaccine, and an adjuvant (see attached translation of Kato par. [0063]).

Regarding claim 23, modified Kato teaches the microneedle array according to claim 20 substantially as claimed.  Kato further teaches wherein the water-soluble polymer of a needle base (protrusions 22) and the water-soluble polymer of the sheet (support portion 12 and substrate 21) are the same as each other (see attached translation of Kato par. [0061]).

Regarding claim 24, modified Kato teaches the microneedle array according to claim 20 substantially as claimed.  Kato further teaches wherein the sheet (support portion 12 and substrate 21) has a curved surface shape on the upper surface (substrate 21) and a curved surface shape on the lower surface (support portion 12) (see Figs. 5-7, see attached translation of Kato par. [0024]).

	Regarding claim 25, modified Kato teaches the microneedle array according to claim 20 substantially as claimed.  However, modified Kato fails to explicitly state that an absolute value of a deformation height of a curvature of the upper surface and the lower surface is in a range of 1 um to 300 um.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the microneedle array of modified .

Claims 11, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (WO 2015/194260 A1), as applied to claims 1, 13, and 20 above, further in view of Singh et al. (US 2008/0269685 A1).
Regarding claims 11, 16, and 22, modified Kato teaches the microneedle array according to claims 1, 13, and 20, respectively, substantially as claimed.  However, modified Kato fails to explicitly state that the water-soluble polymer contained in the sheet contains dextran or hydroxyethyl starch.
Singh teaches a microneedle array (microprojection array 50, see Fig. 5A) wherein the water-soluble polymer contained in the sheet (layer 52) contains dextran or hydroxyethyl starch (see Singh par. [0023] and [0032]-[0033], note: the microneedle arrays of Singh, which includes microprojection array 50, are formed by a process which includes casting a biocompatible solution into a mold [0023], the solution comprising a polymer such as hydroxyethyl starch or dextran [0032]-[0033]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the sheet of the microneedle array of modified Kato to include dextran or hydroxyethyl starch as taught . 

Response to Arguments
Applicant’s arguments, see Remarks, filed 9/2/2021, with respect to the rejection(s) of claim(s) 1 and 13 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783